Exhibit 10.15
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, effective as of May 1, 2013 (the “Agreement”),
between BOND LABORATORIES, INC., a Nevada corporation (the “Company”), and
MICHAEL ABRAMS “Executive”).
 
WHEREAS, the Executive and Company intend for this Agreement to be legally
binding as of the date hereof;
 
WHEREAS, the Company, its parent, subsidiaries and affiliates (collectively the
“Affiliates”) are engaged in the business of providing innovative proprietary
nutritional supplements for numerous commercial and individual clients which are
national and international, and are not confined to any geographic area (the
“Business”); and
 
WHEREAS, the Executive is or shall become familiar with confidential information
and trade secrets associated with the business of the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.  
Employment.

 
The Company shall employ the Executive, and the Executive accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on the date hereof and ending as provided in Section 4 (the
“Employment Period”).
 
Section 2.  
Position and Duties.

 
(a) During the Employment Period, the Executive shall serve as the Chief
Financial Officer of the Company, and shall have the usual and customary duties,
responsibilities and authority for such position, subject to the power of the
Chief Executive Officer (“CEO”) and Board of Directors of the Company (the
“Board”) (i) to expand or limit such duties, responsibilities and authority and
(ii) to override the actions of the Executive.  The Executive shall, if so
requested by the Company, also serve without additional compensation, as a
director of the Company or as an officer, director or manager of any entities
from time to time directly or indirectly owned or controlled by Company or its
Affiliates.
 
(b) The Executive shall report to the CEO of the Company and shall devote his
best efforts and substantially all of his active business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and its
Affiliates.  The Executive shall perform his duties and responsibilities to the
best of his ability in a diligent and professional manner.  During the
Employment Period, the Executive shall not engage in any business activity
which, in the reasonable judgment of the Board, conflicts with the duties of the
Executive hereunder, whether or not such activity is pursued for gain, profit or
other pecuniary advantage.
 
(c) The foregoing restrictions shall not limit or prohibit the Executive from
engaging in passive investment, inactive business ventures and community,
charitable and social activities, and other such outside business activities not
interfering with the Executive’s performance and obligations
hereunder,.  Executive shall disclose the nature of his involvement in any such
outside business activities to the Board of Directors.
 
 
-1-

--------------------------------------------------------------------------------

 

Section 3.  
Salary and Benefits.

 
(a) During the Employment Period, the Executive’s salary shall be $ 200,000 per
annum (the “Salary”), which Salary shall be payable in regular installments in
accordance with the Company’s general payroll practices and subject to
withholding and other payroll taxes.  The Executive shall be eligible for merit
increases during the Employment Period at the sole discretion of the CEO and
compensation committee of Board of Directors of the Company.  In addition,
during the Employment Period, the Executive shall be entitled to participate in
all employee benefit programs from time to time for which senior executive
employees of the Company and its Affiliates are generally eligible.  The
Executive shall be eligible to participate in all insurance plans available
generally from time to time to executives of the Company and its Affiliates. For
the avoidance of doubt, the Executive shall be entitled to receive insurance
benefits consistent with past practice at no additional cost, charge or offset
to Executive.
 
(b) During the Employment Period, the Company shall reimburse the Executive for
all reasonable expenses incurred by the Executive in the course of performing
their duties under this Agreement which are consistent with the Company’s and
its Affiliates’ policies in effect from time to time with respect to travel,
entertainment and other business expenses, automobile fuel expense, subject in
all instances to the Company’s requirements with respect to reporting and
documentation of such expenses.  There shall be no cap on expenses for phone
usage.
 
(c) During the Employment Period, the Executive shall be entitled to three (3)
weeks (for clarity, which is the equivalent of fifteen (15) days) of paid
vacation leave which shall include leave for vacation, accruing pro-rata during
each 12-month period worked, commencing on the date hereof.  The Company’s
Vacation policy, as modified by the Company from time to time, is incorporated
by reference to this Agreement, and shall govern the details of the vacation
leave.  In addition, the Executive shall be entitled to five (5) days of
Occasional Time Off (“OTO”) to be used for illness, injury or personal
matters.  The Company’s Occasional Time Off policy, as modified by the Company
from time to time, is incorporated by reference to this Agreement and shall
govern the details of any OTO leave.
 
(d) The Executive shall be entitled to additional option grants, which shall be
determined in good faith by the compensation committee of the Board in its sole
discretion consistent with the Company’s option plan(s) then in effect.  All
such grants, if any, shall be subject to a three (3) year vesting period as
specifically provided for in each option plan(s).
 
(e) The Executive shall be eligible for an annual cash bonus, which shall be
determined in good faith by the compensation committee of the Board in its sole
discretion in connection with the annual meeting or other such time, as the case
may be, as determined by such committee.
 
(f) In the event there is a change of control, as defined below, of the Company,
then the surviving corporation or the acquiring corporation shall assume the
Company’s obligations pursuant to this Agreement, including any stock or stock
option agreements that Executive has with the Company. In the event any
surviving corporation or acquiring corporation refuses to assume such
obligations and/or to substitute similar stock awards for those outstanding
under any agreement between Executive and the Company, then the Executive shall
be entitled to accelerated vesting of all unvested shares subject to such
agreements, if any, such that all shares will be vested and fully exercisable as
of the date of the Change of Control. Change of Control means: (i) a sale or
other disposition of all or substantially all of the assets of the Company; (ii)
a merger or consolidation in which the Company is not the surviving entity and
in which the stockholders of the Company immediately prior to such consolidation
or merger own less than fifty percent (50%) of the surviving entity’s voting
power immediately after the transaction (iii) a reverse merger in which the
Company is the surviving entity but the shares of Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, and in
which the stockholders of the Company immediately prior to such reverse merger
own less than fifty percent (50%) of the Company’s voting power immediately
after the transaction; or (iv) at any time after the Company’s first
registration statement registering securities of the Company is declared
effective, an acquisition by any person, entity or group within the meaning of
Section 13(d)or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding shareholders of the Company with respect to shares and
voting power beneficially held by them as of the date of this Agreement, any
employee benefit plan, or related trust, sponsored or maintained by the Company
or subsidiary of the Company or other entity controlled by the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty per cent (50%) of the voting power entitled to vote
in the election of directors, excluding from such percentage securities
beneficially owned by stockholders of the Company immediately prior to and after
such event.
 
 
-2-

--------------------------------------------------------------------------------

 

Section 4.  
Term.

 
(a) Unless renewed by the mutual agreement of the Company and the Executive, the
Employment Period shall end on April 30, 2016; provided, however, that (i) the
Employment Period shall terminate prior to such date upon the Executive’s
resignation, death or Disability (as defined in the following sentence), and
(ii) the Employment Period may be terminated by the Company at any time prior to
such date for Cause (as defined below) or without Cause.  For purposes of this
Agreement “Disability” means any long-term disability or incapacity which (i)
renders the Executive unable to substantially perform their duties hereunder for
one hundred twenty (120) days during any 12-month period or (ii) is predicted to
render the Executive unable to substantially perform their duties for one
hundred twenty (120) days during any 12-month period based, in the case of this
clause (ii) only, upon the opinion of a physician mutually agreed upon by the
Company and the Executive, in each case as determined by the Board (excluding
the Executive if they should be a member of the Board at the time of such
determination) in its good faith judgment; provided, however, that no action
shall be taken hereunder that precludes Executive from making a claim under any
separate long-term disability policy maintained by the Company.  The last day on
which Executive is employed by the Company, whether separation is voluntary or
involuntary and is with or without Cause, is referred to as the “Termination
Date.”
 
(b)           If the Employment Period is terminated by the Company without
Cause, then so long as the Executive executes (and does not revoke) a release
(the “Release”) substantially in the form attached hereto as Exhibit B, the
Executive shall be entitled to receive a cash payment equal to 50% of the
Executive’s Salary, and the Company will pay the Employee’s portion of health
insurance premiums for six (6) months after the Termination Date, unless the
Executive has breached the provisions of this Agreement, in which case the
provisions of Section 9 shall apply.  Such payments of the Salary as severance
shall be made periodically in the same amounts and at the same intervals as if
the Employment Period had not ended and Salary otherwise continued to be
paid.  If the Employment Period is terminated by reason of the Executive’s
Death, the Executive is entitled to the benefits described in this subsection
4(b) however, the Release described above shall not be required.
 
(b) If the Employment Period is terminated by the Company for Cause, or by
reason of the Executive’s resignation or Disability, the Executive shall be
entitled to receive their Salary only to the extent such amount has accrued
through the Termination Date.
 
(c) Except as otherwise required by law (e.g., COBRA) or as specifically
provided herein, all of the Executive’s rights to salary, severance, fringe
benefits and bonuses hereunder (if any) accruing after the Termination Date
shall cease upon the Termination Date.  In the event the Executive is terminated
by the Company without Cause, the sole remedy of the Executive and/or their
successors, assigns, heirs, representatives and estate shall be to receive the
severance payments described in Section 4(b).  In the event the Executive is
terminated by the Company for Cause or if the Employment Period is terminated by
reason of the Executive’s resignation, death or Disability, the sole remedy of
the Executive and/or their successors, assigns, heirs, representatives and
estate shall be to receive the payment (if any) described in Section 4(b) or
4(c), as applicable.  Under no circumstances will the Executive be entitled to
payment for accrued and unused paid time off upon the termination of the
Employment Period.
 
(e)           For purposes of this Agreement, “Cause” shall be defined as
follows:
 
 
i.
an act of fraud, embezzlement, or theft in connection with Executive’s job
duties or in the course of Executive’s employment with the Company;

 
 
ii.
intentional damage by executive to Company property;

 
 
iii.
unauthorized disclosure by Executive of Company trade secrets or proprietary
information;

 
 
iv.
violation, including a plea of nolo contendre by Executive of any federal,
state, or local law, ordinance, rule, or regulation (other than traffic
violations or similar offenses);

 
 
-3-

--------------------------------------------------------------------------------

 

 
v.
any breach by Executive of corporate fiduciary duties owed to the Company;

 
 
vi.
willful failure or refusal by Executive to perform the duties required by the
Executive’s position with the Company; or

 
 
vii.
refusal by Executive to assist in litigation, arbitration, or other disputes
involving the Company.

 
In the event Company believes “Cause” exists for terminating this Agreement
pursuant to this section, the Company shall give the Executive written notice of
the acts or omissions under sections “v” and “vi” above constituting “Cause”
(“Cause Notice”), and no termination of this Agreement shall be effective unless
and until the Employee fails to cure such acts or omissions within fifteen (15)
calendar days after receipt of the Cause Notice.
 
Without limiting any other rights he may have in this Agreement, the parties
acknowledge and agree that Executive may allege as provided elsewhere in this
Agreement that the Company has breached this Agreement by claiming he engaged in
behavior that warrants termination for “Cause.”  In the event this matter
proceeds to litigation or arbitration, and “Cause” arises as an issue, the
Company shall at all times have the burden of establishing “Cause.”
 
Section 5.  
Nondisclosure and Nonuse of Confidential Information.

 
(a) The Executive shall not disclose or use at any time, either during the
Employment Period or thereafter, any Confidential Information (as defined below)
of which the Executive is or becomes aware, whether or not such information is
developed by him, except to the extent that such disclosure or use is directly
related to and required by the Executive’s performance in good faith of duties
assigned to the Executive by the Company or is required to be disclosed by law,
court order, or similar compulsion; provided, however, that such disclosure
shall be limited to the extent so required or compelled; and provided, further,
that the Executive shall give the Company notice of such disclosure and
cooperate with the Company in seeking suitable protection.  The Executive shall
take all reasonably appropriate steps to safeguard Confidential Information
within their control and to protect such Confidential Information against
disclosure, misuse, espionage, loss and theft.  Upon the Company’s request, the
Executive shall deliver to the Company on the Termination Date, or at any time
the Company may request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof regardless
of the form thereof (including electronic and optical copies)) relating to the
Confidential Information or the Work Product (as defined below) of the business
of the Company or any of its Affiliates which the Executive may then possess or
have under their control.
 
(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or any Affiliate in connection with its
business, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the date hereof) concerning the
Company’s or any Affiliate’s (i) business or affairs, (ii) products or services,
(iii) fees, costs and pricing structures, (iv) designs, (v) analyses, (vi)
drawings, photographs and reports, (vii) computer software, including operating
systems, applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xii) customers,
clients, suppliers and publishers and customer, client, supplier and publisher
lists, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade secrets, (xv) business strategies, acquisition
plans and candidates, financial or other performance data and personnel lists
and data, and (xvi) all similar and related information in whatever
form.  Confidential Information shall not include any information that has been
published in a form generally available to the public prior to the date the
Executive proposes to disclose or use such information.  Confidential
Information shall not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.
 
 
-4-

--------------------------------------------------------------------------------

 

Section 6.  
Inventions and Patents.

 
The Executive agrees that all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) which relates to the
Company’s or any of its Affiliates’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Executive (whether or not during usual business hours
or on the premises of the Company or any Affiliate and whether or not alone or
in conjunction with any other person) while employed by the Company together
with all patent applications, letters patent, trademark, tradename and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing (collectively referred to herein as the
“Work Product”), belong in all instances to the Company or such Affiliate.  The
Executive shall promptly disclose to the Board Work Product conceived, developed
or made by the Executive after the commencement of the Employment Period.  The
Executive shall perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company’s
ownership of such Work Product (including, without limitation, the execution and
delivery of assignments, consents, powers of attorney and other instruments) and
to provide reasonable assistance to the Company or any of its Affiliates in
connection with the prosecution of any applications for patents, trademarks,
trade names, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product.  If the Company is unable, after
reasonable effort, to secure the signature of the Executive on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the agent and the attorney-in-fact of the Executive, and the Executive
hereby irrevocably designates and appoints each executive officer of the Company
as their agent and attorney-in-fact to execute any such papers on their behalf,
and to take any and all actions as the Company may deem necessary or desirable
in order to protect its rights and interests in any Work Product, under the
conditions described in this sentence.
 
Section 7.  
Non-Compete, Non-Solicitation.

 
(a) The Executive acknowledges that:
 
(i) the Company and its Affiliates have developed substantial goodwill with its
customers, and that such goodwill is an asset that the Company and its
Affiliates are entitled to protect from misappropriation by their former
employees;
 
(ii) an essential element of the Business is the development and maintenance of
personal contacts and relationships with customers.  Because of these contacts
and relationships, it is common for the Company’s and its Affiliates’ customers
to develop an identification with those employees who service a customer’s needs
rather than with the Company or its Affiliates themselves.  Thus the Company and
its Affiliates shall invest on and after the date hereof, considerable time and
money necessary for a relationship between the Executive and a customer to
develop and be maintained.  The Company and its Affiliates also assist their
employees in servicing clients by making available to employees (including the
Executive) extensive Confidential Information for presentation of the Company’s
services and by providing support services including, but not limited to,
advertising, accounting, secretarial and other services; and
 
(iii) the opportunity for personal identification of customers of the Company
and its Affiliates with a particular employee of the Company or its Affiliates
creates a potential for such employee’s appropriation of the goodwill and
benefits of the relationship developed with clients on behalf of and at the
expense of the Company and its Affiliates.  Since the Company and its Affiliates
would suffer irreparable harm if the Executive left the Company’s employ and
solicited the services or other related business of customers of the Company and
its Affiliates, with whom the Executive had done business and with whom had
personal contact, the parties agree that it is reasonable to protect the Company
and its Affiliates against solicitation activities by the Executive for a
limited period of time after the Termination Date so that the Company and its
Affiliates may renew or restore its business relationship with its
customers.  The parties further acknowledge that the purpose and effect of the
restrictions on competition contained in this Agreement are to protect the
Company and its Affiliates for a limited period of time from the unfair
competition by the Executive after the Termination Date.  Nothing in this
Agreement shall prohibit the Executive from obtaining a livelihood for themself
or their family by being engaged in the Business anywhere in the country,
including Omaha, Nebraska.  The intent of the parties is that the restriction on
competition contained in this Agreement is limited to those customers of the
Company and its Affiliates (a) that are reflected on the books of the Company
and its Affiliates, and (b) with whom the Executive has done business and has
had personal contact.
 
 
-5-

--------------------------------------------------------------------------------

 

(b) In light of the foregoing, the Executive agrees not to, during the
Employment Period and for a period of twelve (12) months immediately following
the Termination Date (with respect to all products sold or distributed by
Company at the time of Executives original hire), either directly or indirectly,
for the Executive or on behalf of, or in conjunction with any other person,
persons, company, firm, partnership or corporation, work for, solicit, or accept
business, in each case in a manner competitive with the Business products
described or referenced in this Section, from customers of the Company or its
Affiliates with whom the Executive had engaged in the Business as an employee of
the Company and with whom the Executive had personal contact at any time within
the twenty-four (24) months immediately preceding the Termination Date.  For
purposes of clarification, the Executive may work for, solicit or accept
business from any such customer, if such work, solicitation or business is
unrelated to the Business products of the Company described herein.
 
The twelve (12) and twenty-four (24) month periods set forth above are agreed by
the Company and the Executive to be the minimum reasonable period of time to
protect the Company from appropriation of customer goodwill in that many of the
services sold as part of the Business are sold and/or renewed by employees of
Company, including the Executive, to Company’s customers on an annual basis.
 
(c) The Executive further agrees not to induce or attempt to induce, or to cause
any person or other entity to induce, any person who is an employee of, or
consultant to, the Company or any of its Affiliates to leave the employ or
service of the Company or such Affiliate during the Employment Period, and
during the twenty-four (24) month period commencing on the Termination Date.
 
(d) The Executive understands that the foregoing restrictions are reasonable
because they have received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder or as
described in the recitals hereto to clearly justify such restrictions.  The
Executive further understands the provisions of Sections 5 through 7 are
reasonable and necessary to preserve the business and goodwill of the Company
and its Affiliates.
 
(e) The Executive shall inform any prospective or future employer of any and all
restrictions contained in this Agreement and provide such employer with a copy
of such restrictions (but no other terms of this Agreement), prior to the
commencement of that employment.
 
(f)           If, at the time of enforcement of Sections 5 through 7, a court
holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the Executive and the Company agree that the
maximum period, scope or geographical area reasonable under such circumstances
shall be substituted for the stated period, scope or area so as to protect the
Company to the greatest extent possible under applicable law from improper
competition.
 
Section 8.  
Enforcement.

 
Because the Executive’s services are unique and because the Executive has access
to Confidential Information and Work Product, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this
Agreement.  Therefore, in the event of a breach  of Sections 5, 6 or 7 of this
Agreement, the Company and any of its Affiliates or their successors or assigns
may, in addition to other rights and remedies existing in their favor at law or
in equity, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions hereof.  The Executive agrees not to claim that the Company
has adequate remedies at law for a breach of Sections 5, 6 or 7, as a defense
against any attempt by the Company to obtain the equitable relief described in
this Section 8.
 
Section 9.  
Severance Payments.

 
In addition to the foregoing, and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Company, if the
Executive violates any provision of the foregoing Section 5, Section 6 or
Section 7, any severance payments then or thereafter due from the Company to the
Executive shall be terminated forthwith and the Company’s obligation to pay and
the Executive’s right to receive such severance payments shall terminate and be
of no further force or effect, if and when determined by a court of competent
jurisdiction, in each case without limiting or affecting the Executive’s
obligations (or terminating the Non-Compete Period) under such Section 5,
Section 6 and Section 7, or the Company’s other rights and remedies available at
law or equity.
 
 
-6-

--------------------------------------------------------------------------------

 

Section 10.  
Representations and Warranties of the Executive.

 
The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and shall not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject, (b) except as
expressly permitted and disclosed pursuant to Section 2(c) above, the Executive
is not a party to or bound by any employment agreement, consulting agreement,
non-compete agreement, confidentiality agreement or similar agreement with any
other person or entity and (c) upon the execution and delivery of this Agreement
by the Company and the Executive, this Agreement will be a valid and binding
obligation of the Executive, enforceable in accordance with its terms.  The
Executive further represents and warrants that they have not disclosed, revealed
or transferred to any third party any of the Confidential Information or any of
the Work Product and that they have safeguarded and maintained the secrecy of
the Confidentiality Information and of the Work Product to which they have had
access or of which they have knowledge.  In addition, the Executive represents
and warrants that they have no ownership in nor any right to nor title in any of
the Confidential Information and the Work Product.
 
Section 11.  
Notices.

 
All notices, requests, demands, claims, and other communications hereunder shall
be in writing.  Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given when delivered personally to the recipient,
telecopied to the intended recipient at the telecopy number set forth therefor
below, provided that a copy is sent by a nationally recognized overnight
delivery service (receipt requested), or one (1) business day after deposit with
a nationally recognized overnight delivery service (receipt requested), in each
case as follows:
 
If to the Company, to:
 
Bond Laboratories, Inc.
4509 South 143rd Street, Suite 1
Omaha, NE  68137
Attention:  Chief Executive Officer
Telephone:  402-884-1894
Fax:  402-884-1816
 
With a copy to:
 
McGrath North Mullin & Kratz, PC LLO
Suite 3700 First National Tower
1601 Dodge Street
Omaha, NE  68102
(402) 341-3070
Fax: (402) 341-0216
Attention:  Brian McKernan


If to the Executive, to the address set forth on the signature page hereto, or
such other address as the recipient party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication shall be deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by telecopier or sent by overnight
courier, and (b) on the fifth business day following the date posted, if sent by
mail.  Instructions or notices of the type described in Section 4(e) may be sent
by email to the Executive.
 
 
-7-

--------------------------------------------------------------------------------

 

Section 12.  
General Provisions.

 
(a) Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
(b) Complete Agreement.  This Agreement and those documents expressly referred
to herein constitute the entire agreement among the parties and supersede any
prior correspondence or documents evidencing negotiations between the parties,
whether written or oral, and any and all understandings, agreements or
representations by or among the parties, whether written or oral, that may have
related in any way to the subject matter of this Agreement.
 
(c) Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Executive and
the Company and their respective successors, assigns, heirs, representatives and
estate; provided, however, that the rights and obligations of the Executive
under this Agreement shall not be assigned without the prior written consent of
the Company in its sole discretion.  The Company may assign this Agreement and
its rights, together with its obligations, hereunder in connection with any
sale, transfer or other disposition of all or substantially all of its assets or
business, whether by merger, consolidation or otherwise, including a merger of
the Company.  The rights of the Company hereunder are enforceable by its
Affiliates, who are the intended third party beneficiaries hereof.
 
(d)           Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEBRASKA WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF NEBRASKA OR ANY OTHER JURISDICTION), THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEBRASKA TO BE APPLIED.
 
(e)           Arbitration.  Should any dispute between Company and Executive
arise at any time relating to the employment relationship or this Agreement,
Company and Executive will confer in good faith to promptly resolve such
dispute.  Should the parties be unable to resolve the dispute, and should either
party wish to pursue the dispute against the other, it is agreed that the
dispute will be resolved by final and Binding Arbitration under the Employment
Arbitration Rules of the American Arbitration Association.  Such arbitration
shall be subject to the rules, and procedures and fee schedule in effect at the
time the arbitration is requested.  The costs of such arbitration shall be born
equally by the parties with their legal fees and legal costs born by each party
separately.  Such arbitration decision shall be final and binding upon the
parties, except that, should a court having jurisdiction find any portion of
this Agreement unenforceable, the remainder of the Agreement shall remain in
effect.
 
(f)           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Executive (and in the case of Section 3(d), the Company, the Executive and Bond
Laboratories, Inc.), and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(g)           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(h)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
(i)           Attorneys Fees and Costs.  The parties agree that in the event
either party breaches this Agreement, the non-breaching party is entitled to
recover attorneys’ fees, as allowed by law, related to the enforcement of this
Agreement.
 
 
[Signature page follows.]
 
 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date set forth below.
 

 
THE COMPANY:
 
BOND LABORATORIES, INC.
 
 
/s/ John Wilson                                                                
By:           John Wilson
Title:           Chief Executive Officer
Date:   May 8, 2013
     
EXECUTIVE:
 
MICHAEL ABRAMS
 
 
/s/ Michael
Abrams                                                                
Name:               Michael Abrams
Date:       May 1, 2013
 



 
-10-

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Form of Release
 
I understand and agree completely to the severance terms set forth in the
Employment Agreement, dated as of May 1, 2013 (the “Employment Agreement”),
between me and Bond Laboratories, Inc. a Nevada corporation (the “Company”),
with its principal executive offices in Nebraska.  I understand that I am not
entitled to any severance payment unless (1) I sign and return this release to
the Company and (2) I don’t revoke this Release pursuant to Section 5 hereof.
 
1. For and in consideration of the severance payment I am receiving from the
Company, I, on my own behalf and on behalf of my successors and assigns
(collectively referred to as “Releasor”), hereby release and forever discharge
the Company, its predecessors, successors, corporate affiliates, parent entities
and subsidiaries and their respective officers, directors, agents,
representatives, employees, consultants and advisors (collectively referred to
as “Releasee”), from any and all claims, counterclaims, demands, debts, actions,
causes of action, suits, expenses, costs, attorneys’ fees, damages, indemnities,
obligations and/or liabilities of any nature whatsoever, whether known or
unknown, which Releasor ever had, now has or hereafter can, shall or may have
against Releasee, for, upon or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this Release,
including, but not limited to, the following: (i) all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company and/or its affiliated entities, parents and subsidiaries or the
termination of that employment; (ii) all such claims and demands related to
salary, bonuses, commissions, restricted stock, unvested stock options or
unvested warrants, or any other benefits or compensation which have, are or may
be due to me or my beneficiaries from the Company and/or its affiliated
entities, parents and subsidiaries, including vacation pay, fringe benefits,
expense reimbursements, severance pay and/or any other form of compensation;
(iii) any claims arising under any federal, state or local law, statute or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Civil Rights Act of
1991, the Fair Labor Standards Act, the Equal Pay Act, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Chapter 48 of
the Nebraska Statutes, and Nebraska’s Fair Employment Practices Act, Chapter 613
of the Nevada Revised Statutes; and (iv) any claims for breach of contract
related to my employment, express or implied, including any claim for breach of
any implied covenant of good faith and fair dealing, wrongful discharge,
discrimination, harassment, fraud, defamation, intentional tort, emotional
distress and negligence.  Notwithstanding the foregoing, I do not release any
rights I may have (a) to payment of the severance payment; (b) to payment of
accrued benefits under an employee benefit plan, to the extent and in the manner
prescribed by the plan documents; (c) to elect continued healthcare coverage
under an employee health plan pursuant to COBRA; (d) to file, or assist in the
investigation of, a charge against the Company with a state or federal agency
with jurisdiction over unlawful employment practices; or (e) to apply for and
receive unemployment benefits.

 
-11-

--------------------------------------------------------------------------------

 

2. Releasor does not release any claims against Releasee that may arise after
this Release has become effective.
 
3. I have been advised to consult independent legal counsel before signing this
Release, and I hereby represent that I have executed this Release after having
the opportunity to consult independent counsel and after considering the terms
of this Release for at least twenty-one (21) days (although I may choose to
voluntarily execute this Release earlier).  I further represent and warrant that
I have read this Release carefully, that I have discussed it or have had
reasonable opportunity to discuss it with my counsel, that I fully understand
its terms, and that I am signing it voluntarily and of my own free will.
 
4. I acknowledge that the consideration for this Release is consideration to
which I would not otherwise be entitled and is in lieu of any rights or claims
that I may have with respect to any severance benefits or other remuneration
from the Company.
 
5. This Release shall not become effective until the eighth (8th) day following
the date on which I have executed it, provided that I have not revoked it, and I
may at any time prior to that effective date revoke this Release by delivering
written notice of revocation to the Company pursuant to Section 11 of the
Employment Agreement.
 
6. This Release may not be amended or modified except by a writing signed by the
Company and me.  This Release shall be governed by and construed in accordance
with the laws of the State of Nebraska without regard to principles of conflicts
of laws thereunder.
 
Dated:           This ____ day of _________________, 201_.
 
WITNESSES:
 

 
 
By:
   

ACKNOWLEDGEMENT
 
STATE OF ____________                                                      )
 
)  ss:
 
COUNTY OF __________                                                      )
 
On this ___ day of _______________, 200_, before me, the undersigned officer,
personally appeared _______________, known to me (or satisfactorily proven) to
be the person whose name is subscribed to the within instrument and acknowledged
that s/he has executed the same for the purposes therein contained and
acknowledged the same to be her/his free act and deed.
 
In witness whereof, I have hereunto set my hand.
 
________________________________